UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4228


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DESHAWN MCBETH,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:08-cr-01162-PMD-1)


Submitted:    June 30, 2009                 Decided:   July 17, 2009


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Robert Haley, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant.  Robert Nicholas Bianchi, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Deshawn McBeth appeals the district court’s judgment

revoking his supervised release and sentencing him to twenty-

four   months’    imprisonment.        McBeth’s          counsel    filed     a   brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that there are no meritorious issues for appeal, but questioning

whether the sentence, which is above the policy statement range

but    within    the   statutory     maximum,       is    plainly     unreasonable.

McBeth was advised of his right to file a pro se supplemental

brief, but he did not file one.

            Our review of the record leads us to conclude that the

district     court     sufficiently    considered          the     advisory       policy

statement range of eight to fourteen months and the statutory

sentencing      factors   in   imposing      a    sentence       above   the      policy

statement range but within the statutory maximum set forth in 18

U.S.C.   § 3583(e)(3)      (2006).      We       therefore    conclude      that    the

sentence imposed upon revocation of supervised release is not

plainly unreasonable.          See United States v. Crudup, 461 F.3d

433, 439-40 (4th Cir. 2006) (providing standard).

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the judgment revoking McBeth’s supervised

release and imposing a twenty-four month term of imprisonment.

This court requires that counsel inform McBeth, in writing, of

                                        2
the right to petition the Supreme Court of the United States for

further review.      If McBeth requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was served on McBeth.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                     3